Citation Nr: 1747441	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployablity (TDIU). 

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) with a combined disability rating of 70 percent; although no one disability was rated at least 40 percent, the Veteran has more than one disability affecting a single body system (orthopedic) that, when combined reach a rating in excess of 40 percent during the relevant period.

2.  The Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities. 

CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At a September 2017 Board hearing, the Veteran and his represented requested to address a claim of service connection for lunger cancer.  The undersigned took testimony on the issue but advised the Veteran that further inquiry was required in order to determine whether jurisdiction of the issue was proper.

Upon further review, the record reveals that the in an April 2015 rating decision the Veteran was denied service connection for lung cancer and denied entitlement to TDIU.  Thereafter, the Veteran submitted a May 2015 notice of disagreement (NOD).  The Veteran did not complete the sections of the NOD form requiring the Veteran to list "specific issue of disagreement" and "area of disagreement."  Instead, he noted that, "It's not just the lung cancer that I have the disease" and "I am requesting that I be granted status as a non-employable Veteran."  

The Board finds that the Veteran submitted a timely May 2015 NOD form pursuant to 38 C.F.R. § 20.201(a)(1).  Under 38 C.F.R. 20.201(a)(4), where the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified to the extent a form provided pursuant to paragraph (a)(1) of this section so requires.  If the claimant wishes to appeal all of the issues decided by the AOJ, the form must clearly indicate that intent and issues not identified on the form will not be considered appealed.  See 38 C.F.R. 
20.201(a)(4).

The Board recognizes that the Veteran did not identify each issue that he intended to appeal in the designated section of his May 2015 NOD form and instead, included statements about lung cancer and TDIU.  However, the Board notes that despite this, the AOJ considered the TDIU issue to be appealed and issued a statement of the case (SOC).  Thus, the Board determines that in accordance with the interpretation that the Veteran's statement expressed disagreement with TDIU, the Veteran's statement about lung cancer should also be construed as an NOD on the issue.  Thus, a remand is warranted in order for the AOJ to issue a SOC addressing the Veteran's claim for service connection for lung cancer and to provide the Veteran and his representative an opportunity to perfect an appeal of the issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

In response to the Veteran's May 2015 NOD, issue a SOC addressing the issue of entitlement to service connection for lung cancer.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


